                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
NB:LTG:JLG:MRM                                    610 Federal Plaza
F. #2018R00279                                    Central Islip, New York 11722


                                                  March 11, 2021

By ECF

The Honorable Joan M. Azrack
United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

              Re:    United States v. Christopher McPartland and Thomas J. Spota
                     Criminal Docket No. 17-587 (JMA)

Dear Judge Azrack:

               We write on behalf of the government in the above captioned matter, to
respectfully request an adjournment of the date by which the government is due to file its
sentencing memorandum in response to the defense submissions.

               As the Court is aware, on March 5, the government received both defendants’
sentencing memoranda, which were of substantial length, and which attached multitudinous
exhibits. The government’s response to these submissions is presently due to be filed on
March 19. Given the voluminous filings to which the government is responding, we
respectfully request that our sentencing submission deadline be extended until April 16. As
the sentencing of the defendants has been scheduled for June 9 before this Court, the
government respectfully submits that this requested adjournment still leaves ample time for
the defense to prepare and file replies, if any, and for the Court to review the parties’
submissions in advance of sentencing. We have conferred with counsel for both defendants,
who indicated that they have no objection to this request. This is the government’s first
request for an adjournment of the filing date for its sentencing submission.

                Additionally, after having preliminarily reviewed the defense submissions, the
government respectfully proposes that this Court consider setting a date for oral argument, in
advance of sentencing – perhaps sometime in May – to address the defenses’ myriad
objections to their Presentence Investigation Reports (“PSRs”), in order to resolve any open
issues, finalize the PSRs, and calculate the appropriate advisory Sentencing Guidelines range
applicable to each defendant. The government respectfully suggests that resolving these
issues and objections at a pre-sentencing conference would permit the parties to focus their
arguments at sentencing in June, with clear direction regarding both the Court’s calculation
of the applicable Guidelines, and Probation’s sentencing recommendation.


                                                  Respectfully submitted,

                                                  SETH D. DuCHARME
                                                  Acting United States Attorney

                                           By:      /s/ Justina L. Geraci
                                                  Nicole Boeckmann
                                                  Lara Treinis Gatz
                                                  Justina L. Geraci
                                                  Michael R. Maffei
                                                  Assistant U.S. Attorneys
                                                  (631) 715-7855/7913/7835/7890

cc:    Larry Krantz, Esq. (via email)
       Alan Vinegrad, Esq. (via email)




                                              2
